United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF THE NAVY, SOUTHWEST
REGION COMMANDER, Seal Beach, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-157
Issued: July 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 20, 2008 appellant filed a timely appeal from the July 18, 2008 merit
decision of the Office of Workers’ Compensation Programs terminating her compensation and
the September 8, 2008 nonmerit decision denying her reconsideration request. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation effective July 18, 2008 on the grounds that she had no residuals of her July 7,
1986 employment injury; and (2) whether the Office properly denied appellant’s request for
further review of the merits pursuant to 5 U.S.C. § 8128(a). On appeal, appellant contends that
the medical evidence shows a continuous line of disability due to the injuries she sustained on
the job.

FACTUAL HISTORY
The Office accepted that on July 7, 1986 appellant, then a 34-year-old pipe fitter and
supply clerk, sustained a cervical sprain, right ankle sprain, left elbow abrasion and left knee
contusion due to a fall at work. Appellant stopped work on July 8, 1986 and did not return. She
received compensation from the Office for periods of total disability.
In a March 18, 2008 report, Dr. Patrick Bays, a Board-certified orthopedic surgeon who
served as an Office referral physician, reviewed appellant’s medical history, including her
accepted employment injuries that resulted from the July 7, 1986 fall at work. He determined
that appellant no longer had residuals of the July 7, 1986 employment injuries explaining that
they would have long since resolved. Dr. Bays reported findings on examination and specifically
found that appellant showed no evidence of residuals of the cervical sprain, right ankle sprain,
left elbow abrasion or left knee contusion. He noted that the medical records and physical
examination did not substantiate the need for narcotic analgesics. Dr. Bays stated, “[Appellant’s]
prognosis is good. There is no recommendation for any further treatment. This patient is a [sic]
capable for full gainful employment on a reasonably continuous basis….” Therefore, the weight
of medical evidence in your file demonstrates that you no longer have any disability or residuals
due to your accepted work-related condition.
In a March 20, 2008 report, Dr. Keith J. Wright, an attending Board-certified family
practitioner, diagnosed appellant with “leg pain.”
In a May 21, 2008 notice, the Office advised appellant that it proposed termination of her
compensation based on the report of Dr. Bays. It provided appellant 30 days to submit evidence
and argument challenging the termination.
Appellant submitted a May 7, 2008 report in which Dr. Wright diagnosed leg and knee
pain and indicated that she had trouble with balance. She also submitted May 21, 2002,
October 21, 2003, September 27, 2007 and March 20, 2008 reports of Dr. Wright, a May 6,
2008 report of Dr. Andrew Roy, an attending Board-certified orthopedic surgeon, a May 23,
2008 report of Dr. Rico J. Dotson, an attending Board-certified orthopedic surgeon, a June 15,
2004 x-ray report, work capacity evaluation forms, a notice of merit staffing opportunities, a
position description for the position of a pipe fitter and other personnel documents, and a
May 30, 2008 personal statement in which she argued that she continued to have residuals of the
July 7, 1986 employment injury. None of the medical reports advised that appellant continued to
have residuals of the July 7, 1986 employment injury in mid 2008.
In a June 23, 2008 decision, the Office terminated appellant’s compensation effective that
date. It only mentioned Dr. Wright’s May 7, 2008 report.
In a July 18, 2008 decision, the Office set aside the June 23, 2008 termination decision
because it had not considered all the evidence submitted by appellant. It terminated appellant’s
compensation effective July 18, 2008 finding that the weight of the medical evidence rested with
the opinion of Dr. Bays. The Office found that the evidence submitted by appellant did not
establish that she continued to have residuals of the July 7, 1986 injury.

2

Appellant requested reconsideration of her claim and submitted a number of factual and
medical documents that had previously been submitted to the Office. In a September 8, 2008
decision, the Office denied appellant’s request for further review of the merits of her claim
pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
Under the Federal Employees’ Compensation Act,1 once the Office has accepted a claim
it has the burden of justifying termination or modification of compensation benefits.2 The Office
may not terminate compensation without establishing that the disability ceased or that it was no
longer related to the employment.3 Its burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4
ANALYSIS -- ISSUE 1
The Office accepted that on July 7, 1986 appellant sustained a cervical sprain, right ankle
sprain, left elbow abrasion and left knee contusion due to a fall at work. It terminated appellant’s
compensation effective July 18, 2008 based on the opinion of Dr. Bays, a Board-certified
orthopedic surgeon who served as an Office referral physician. The Board finds that the weight
of the medical evidence is represented by the thorough, well-rationalized opinion of Dr. Bays,
who determined that appellant ceased to have employment-related residuals.
In a March 18, 2008 report, Dr. Bays described appellant’s medical history including her
accepted employment injuries that resulted from the July 7, 1986 fall at work. He reported
examination findings and specifically stated that appellant showed no evidence of suffering
residuals of the cervical sprain, right ankle sprain, left elbow abrasion or left knee contusion.
Dr. Bays explained his determination that appellant no longer had residuals of the July 7, 1986
employment injuries by noting the limited examination findings and indicating that these types
of injuries would have long since resolved. He indicated that appellant did not have any
employment-related restrictions. The Board has carefully reviewed the opinion of Dr. Bays and
notes that it has reliability, probative value and convincing quality with respect to its conclusions
regarding the relevant issue of the present case.
Appellant submitted several reports of attending physicians from mid 2008, including
reports of Dr. Wright, an attending family practitioner, and reports of Dr. Roy and Dr. Dotson,
both attending Board-certified orthopedic surgeons. Although these physicians discussed
various medical problems, including leg and knee problems, they did not provide any
explanation of how appellant continued to have residuals of her July 7, 1986 employment injury.

1

5 U.S.C. §§ 8101-8193.

2

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

3

Id.

4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

3

For these reasons, the Office properly terminated appellant’s compensation effective
July 18, 2008.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,5
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.6 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.7 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.8 The Board has held that the submission of evidence
or argument which repeats or duplicates evidence or argument already in the case record does not
constitute a basis for reopening a case.9
ANALYSIS -- ISSUE 2
In support of her reconsideration request, appellant submitted a number of factual and
medical documents that had previously been submitted to the Office. This submission of this
evidence would not require reopening of appellant’s case for merit review as the Board has held
that the submission of evidence or argument which repeats or duplicates evidence or argument
already in the case record does not constitute a basis for reopening a case. Appellant has not
established that the Office improperly denied her request for further review of the merits of its
July 18, 2005 decision under section 8128(a) of the Act, because the evidence and argument she
submitted did not to show that the Office erroneously applied or interpreted a specific point of
law, advance a relevant legal argument not previously considered by the Office, or constitute
relevant and pertinent new evidence not previously considered by the Office.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation effective July 18, 2008 on the grounds that she had no residuals of her July 7,
1986 employment injury after that date. The Board further finds that the Office properly denied
appellant’s request for further review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

5

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.606(b)(2).

7

20 C.F.R. § 10.607(a).

8

Id. at § 10.608(b).

9

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
September 8 and July 18, 2008 decisions are affirmed.
Issued: July 24, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

